Citation Nr: 0639741	
Decision Date: 12/21/06    Archive Date: 01/05/07

DOCKET NO.  02-16 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The veteran and his representative, Mr. Herb Worthington of 
Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to June 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision by the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center of the Department of Veterans Affairs (VA) which, 
inter alia, denied the veteran's claims for service 
connection for hepatitis C, bilateral hearing loss, and 
tinnitus.  Although the issue of entitlement to service 
connection for tinnitus was addressed in the veteran's notice 
of disagreement and in the statement of the case that was 
dispatched thereafter, it was not specifically mentioned in 
the veteran's substantive appeal, which was received in 
September 2002.  However, he thereafter presented oral 
testimony in support of his tinnitus claim at a February 2003 
RO hearing.  His statements, reduced to writing when his 
testimony was transcribed, are sufficient to constitute a 
timely appeal of the tinnitus issue.

During the course of the appeal, the veteran's claims file 
was transferred over to the custody of the Newark, New 
Jersey, VA Regional Office (RO), which is now the agency of 
original jurisdiction over the appeal.  In August 2004, the 
Board remanded the case to the RO for additional evidentiary 
and procedural development.  Thereafter, the denials of the 
aforementioned claims were confirmed by rating decision of 
August 2005.  The case was returned to the Board in November 
2005, and the veteran now continues his appeal.

In March 2004, the veteran appointed his representative, Mr. 
Herb Worthington of Vietnam Veterans of America, to appear at 
a March 2004 hearing before the Board and present oral 
statements on the veteran's behalf as he was undergoing 
domiciliary treatment at a VA facility and was unable to make 
a personal appearance to present testimony in support of his 
claims.  During the course of the appeal, the Veterans Law 
Judge who presided over this hearing retired from the Board.  
In correspondence dated in September 2006, the veteran was 
informed of this development and offered the opportunity to 
request to be rescheduled for another hearing before the 
Board if he replied within 30 days of dispatch of the letter.  
Otherwise, the Board would assume that he did not want 
another hearing.  The allotted time period to respond lapsed 
with no response from the veteran, and the Board will now 
adjudicate the appeal.


FINDINGS OF FACT

1.  Hepatitis C was not manifested during the veteran's 
period of active military duty and is not the result of a 
disease, injury, or event incurred in active military duty.

2.  Hepatitis C is more likely due to the veteran's 
intravenous drug use than to other causes.

3.  The veteran's bilateral sensorineural hearing loss did 
not have its onset during his period of military duty.

4.  The veteran's tinnitus did not have its onset during his 
period of military duty.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in active service.  
38 U.S.C.A. § 1110 (West Supp. 2005); 38 C.F.R. § 3.303 
(2006).

2.  Bilateral hearing loss was not incurred, nor is it 
presumed to have been incurred in active service.  
38 U.S.C.A. § 1110 (West Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2006). 

3.  Tinnitus was not incurred, nor is it presumed to have 
been incurred in active service.  38 U.S.C.A. § 1110 (West 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

VA has a duty to notify and assist the veteran with his claim 
under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  VA has a duty to 
notify the veteran and his representative of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2005); 38 C.F.R. § 
3.159(b) (2006).  VA also has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West Supp. 2005); 38 C.F.R. § 3.159(c) 
(2006).  

The veteran's claims for VA compensation for hepatitis C, 
bilateral hearing loss, and tinnitus were received in 2000.  
He was notified of the provisions of the VCAA as they 
pertained to these claims in correspondence dated in January 
2002 and September 2004.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service medical records and all relevant VA treatment 
records and Social Security Administration (SSA) medical 
records for the period from 1998 - 2003 have been obtained 
and associated with the evidence.  A medical nexus opinion 
addressing the issues on appeal have also been obtained and 
associated with the evidence.  See Charles v. Principi, 16 
Vet. App. 370 (2002).  Furthermore, he has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  The veteran has been notified of the 
evidence and information necessary to substantiate his 
claims, and he has been notified of VA's efforts to assist 
him. (See Quartuccio v. Principi, 16 Vet. App. 183 (2002).)  
As a result of the development that has been undertaken, 
there is no reasonable possibility that further assistance 
will aid in substantiating his claims.  For these reasons, 
further development is not necessary to meet the requirements 
of 38 U.S.C.A. §§ 5103 and 5103A.  The Board finds the 
available medical evidence is sufficient for an adequate 
determination.  The duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As stated 
above, full compliance with VCAA has been accomplished 
regarding the issue of service connection.  Because these 
claims on appeal are being denied, any other notice 
requirements beyond those cited for service connection 
claims, are not applicable.   Therefore, as there has been 
substantial compliance with all pertinent VA law and 
regulations, to move forward with adjudication of this appeal 
would not cause any prejudice to the veteran.

(a.)  Entitlement to service connection for hepatitis C.

The veteran's service medical records show no evidence of 
onset of liver disease during his entire period of active 
duty.  The records also show treatment for an infected cut in 
the first finger of his right hand in January 1968, which was 
treated with antibiotics and dressed.  His post-service 
medical records for the period from 1998 - 2003 show 
treatment for a diagnosis of hepatitis C and cirrhosis, and 
reflect that the veteran had a long history of alcohol and 
polydrug abuse, including intravenous use of heroin, and that 
he reported having a history of unprotected sexual activity 
with multiple partners, including prostitutes.  

In the veteran's written statements in support of his claim, 
and in his oral testimony presented at an RO hearing in 
February 2003, and in the oral statements of his 
representative, Mr. Herb Worthington, which were presented 
before the Board at a March 2004 hearing, the essential 
contention was advanced that the veteran's hepatitis C was 
incurred in active duty due to exposure to infected blood 
while handling corpses of American soldiers while assigned to 
graves registration duty during military service.  The 
veteran's military records indicate that he was, in fact, 
assigned to perform tasks relating to graves registration, 
which included working in field morgues and handling dead 
American casualties in preparation for their transport back 
to the United States.

The report of an August 2005 VA medical examination shows 
that the examining physician reviewed the veteran's clinical 
history contained within his claims folder prior to his 
evaluation.  The veteran was examined, with special attention 
directed towards his hepatobiliary system, and a diagnosis of 
hepatitis C was confirmed, along with a diagnosis of mild 
cirrhosis.  The examining physician presented the following 
opinion and commentary:

"(The) (v)eteran has a long history of drug abuse 
including (intravenous) injection.  He also has a 
history of unprotected sexual activities and 
alcohol abuse for many years.  He states on one 
occasion in the service while he was evacuating a 
deceased soldier from the helicopter, he cut his 
right finger and it was cleaned and sutured.  No 
history of direct contamination of his wound with 
blood of deceased soldier.  The laceration of the 
finger which was sutured was not likely a cause 
for hepatitis C.  The likely risk factor and cause 
for hepatitis C in this veteran was drug abuse, 
especially intravenous injection, and it is not 
related to service."      

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2006).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2006)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the identity 
of the chronic disease is established during active duty, 
there is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2006).  Service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  Service connection 
may also be granted for disability which is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2006).

An injury or disease incurred during active military, naval, 
or air service will be deemed to have been incurred in line 
of duty and not the result of the veteran's own misconduct 
when the person on whose account benefits are claimed was, at 
the time the injury was suffered or disease contracted, in 
active military, naval, or air service, whether on active 
duty or on authorized leave, unless such injury or disease 
was a result of the person's own willful misconduct or abuse 
of alcohol or drugs. 38 U.S.C.A. § 105(a) (West Supp. 2005); 
38 C.F.R. §§ 3.1(m) and (n), 3.301(a) (2006).

The Board has reviewed the medical evidence that pertains to 
the veteran's hepatobiliary system and finds no objective 
basis to allow his claim for service connection for hepatitis 
C.  His service medical records contain no objective evidence 
of onset of hepatitis C or other chronic liver disease during 
his period of active duty.  The appellant's theory of 
contracting a hepatitis C infection in service while handling 
corpses has been refuted by the opinion of the VA physician 
who examined him in August 2005, and opined that the 
veteran's hepatitis C infection was more likely the result of 
his use of intravenous drugs and was therefore unrelated to 
military service.  The Board finds no other objective medical 
opinion that counters the August 2005 opinion, or otherwise 
relates the veteran's hepatitis C to his period of active 
duty.  Therefore, in the absence of any clinical evidence 
establishing a nexus between the veteran's diagnosis of 
hepatitis C with his military service, his claim for VA 
compensation for this disease must be denied.  Because the 
evidence in this case is not approximately balanced with 
respect to this issue, the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b) (West Supp. 2005); 
38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

To the extent that the veteran asserts that there exists a 
nexus between his period of military service and his 
diagnosis of hepatitis C based on his knowledge of medicine 
and his own personal medical history, because there are no 
indications in the record that he has received formal medical 
training in epidemiology or internal medicine, he thus lacks 
the requisite professional qualifications to make diagnoses 
or present commentary and opinion on matters regarding the 
etiology and causation of his hepatitis C.  His statements in 
this regard are therefore not entitled to be accorded any 
probative weight.  See Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

(b.)  Entitlement to service connection for bilateral hearing 
loss and tinnitus.

As noted above, service connection involves many factors, but 
basically means that the facts, shown by the evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if pre-
existing such service, was aggravated therein.  This may be 
accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a) (2006). 

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1,000, 2,000, 3,000 or  4,000 Hertz 
are 26 decibels or greater; or when the speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2006).  This regulation only acts as a bar 
to service connection if the veteran's current hearing status 
fails to satisfy the cited test scores; hearing impairment 
satisfying the regulation need not be shown during active 
duty; and service connection is possible if current hearing 
status (meeting the regulatory criteria) can otherwise be 
traced to service.  Ledford v. Derwinski, 3 Vet. App. 87 
(1992).

In the veteran's written statements in support of his claim, 
and in his oral testimony presented at an RO hearing in 
February 2003, and in the oral statements of his 
representative, Mr. Herb Worthington, which were presented 
before the Board at a March 2004 hearing, the essential 
contention was advanced that the veteran's bilateral 
sensorineural hearing loss and tinnitus were incurred in 
active duty due to exposure to acoustic trauma from firearms 
and exploding ordnance associated with combat service in 
Vietnam.  The veteran's military records show that he served 
in the United States Army as a grenadier in the Republic of 
Vietnam, although the records contain no documentation that 
demonstrates that he actually participated in armed combat. 

Current audiological records show that the veteran has 
clinical diagnoses of tinnitus and bilateral sensorineural 
hearing loss to a disabling degree as defined by 38 C.F.R. 
§ 3.385.  A VA audiological examination report dated in July 
2005 shows that his pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
65
65
65
LEFT
35
40
65
65
60

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and 64 percent in the left ear.

The veteran's service medical records show that no 
abnormalities of his ears, ear canals, or tympanic membranes 
were noted on pre-induction examination in April 1966.  On 
the accompanying medical history questionnaire, he denied 
having any hearing loss or ear trouble.  An audiometric 
examination conducted in August 1966 shows the following 
findings (converted from the old ASA standard to the current 
ISO standard):




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
10
N/A
5
LEFT
30
25
25
N/A
25

The veteran's service medical records contain no reports of 
treatment for hearing loss, tinnitus, or other related 
complaints.  On separation examination in June 1968, no 
abnormalities of his ears, ear canals, or tympanic membranes 
were noted.  On the accompanying medical history 
questionnaire, he denied having any hearing loss or ear 
trouble.  An audiometric examination shows the following 
findings:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
0
0
N/A
0
LEFT
20
0
0
N/A
0

The report of a March 2002 VA examination for ear diseases 
shows that no active ear disease was discovered.  The veteran 
was diagnosed with tinnitus and bilateral hearing loss 
demonstrated on audiometric evaluation.  The examining 
physician reviewed the veteran's history and expressed his 
opinion that the veteran's bilateral sensorineural hearing 
loss and tinnitus were related to military service.  No 
further elaboration, rationale, or discussion of the evidence 
accompanied this opinion.

In July 2005, a VA audiologist reviewed the veteran's medical 
history, tested his hearing acuity, and diagnosed him with 
bilateral sensorineural hearing loss and tinnitus.  The 
audiologist noted that the veteran had a clinical history of 
chronic, heavy polysubstance abuse (including intravenous 
heroin use), and that he reported having no history of 
significant pre-service noise exposure, a history of exposure 
to noise from artillery and small arms fire during combat 
service in Vietnam, and a post-service history of noise 
exposure to construction equipment while employed as a sheet 
metal worker for 22 years, in addition to recreational noise 
exposure to power tools and lawn mowers.  The examining 
audiologist expressed the following opinion:

"(The veteran has a diagnosis of) (b)ilateral, 
mild to moderately severe, sensorineural hearing 
loss; according to VA guidelines.  Although 
veteran's hearing loss and tinnitus are consistent 
with his noise exposure history, neither of these 
conditions are reported or present at the time of 
veteran's military discharge.  It is less likely 
than not that this veteran's hearing loss and 
tinnitus began with his military noise exposure.  
It is more likely than not that this veteran's 
hearing loss and tinnitus began with post-military 
noise exposure and history of drug and alcohol 
abuse.  Internet research was done on the drug 
heroin, which stated that it can cause clogging of 
the blood vessels to various organs, including the 
brain.  This, in turn, has the capability of 
interfering with blood supply to the cochlea."

The Board has evaluated the evidence discussed above and 
finds that the balance of the evidence is against the 
veteran's claims for service connection for bilateral hearing 
loss and tinnitus.  Notwithstanding the veteran's allegations 
of exposure to combat-related noises during service in 
Vietnam, his service medical records show no diagnosis of 
sensorineural hearing loss or tinnitus during active duty, or 
within one year following his separation from service such 
that it may be presumptively service-connected as an organic 
disease of the nervous system under 38 C.F.R. §§ 3.307, 
3.309.  Furthermore, the objective results from audiometric 
tests conducted on pre-induction examination in August 1966 
and separation examination in July 1968 show, if anything, 
that the veteran's hearing acuity in both ears actually 
improved during the course of his military service.  Although 
a VA physician who examined the veteran in March 2002 
believed that the veteran's hearing loss and tinnitus were 
related to service, his opinion in this regard was broadly 
stated and did not contain a detailed discussion of the facts 
of the case.  It therefore does not have as much probative 
weight as the opinion of the VA audiologist who examined the 
veteran in July 2005.  The July 2005 opinion contains a 
thorough discussion of the veteran's medical history, 
including his alleged noise exposure during approximately 
three years of active service and his post-service noise 
exposure while employed as a sheetmetal worker for over two 
decades, and the audiologist has predicated her opinion on 
these specific facts.  The Board therefore accords more 
probative weight on the July 2005 opinion, which determined 
that it was less likely than not that the veteran's hearing 
loss and tinnitus began with his noise exposure in service.  
The July 2005 audiologist's opinion also infers a link 
between the veteran's sensorineural hearing loss and 
circulatory impairment due to his history of intravenous 
heroin use, citing internet research to support this opinion.  
Although the veteran's representative has challenged the 
audiologist's use of internet research, the Board finds that 
there is no prejudice on part of the audiologist for doing 
so, as she has incorporated the internet research with her 
own expertise as an audiologist into her nexus opinion.  In 
any case, even without the additional opinion linking the 
veteran's hearing loss to his intravenous heroin use, the 
portion of the opinion linking his current hearing loss and 
tinnitus to post-service noise exposure is sufficient in and 
of itself to support a denial of the veteran's claim.  

To the extent that the veteran asserts that there exists a 
nexus between his period of military service and his current 
hearing loss and tinnitus disabilities (based on his 
knowledge of medicine and his own personal medical history), 
the Board points out that he has no medical training (there 
are no indications in the record that he has received formal 
medical training in otolaryngology or audiology), and he thus 
lacks the requisite professional qualifications to make 
medical diagnoses or present commentary and opinion on 
matters regarding the etiology and causation of his hearing 
loss and tinnitus.  The veteran's statements in this regard 
are therefore not entitled to be accorded any probative 
weight.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992). 
  
In view of the foregoing discussion, the veteran's claims for 
VA compensation for bilateral hearing loss and tinnitus must 
be denied.  Because the evidence in this case is not 
approximately balanced with respect to the merits of these 
claims, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West Supp. 2005); 38 C.F.R. § 3.102 
(2006); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for hepatitis C is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


